     Case 2:19-cr-00414-CAS Document 46 Filed 07/21/21 Page 1 of 5 Page ID #:474



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     LYNDSI ALLSOP (Cal. Bar No. 323485)
4    Assistant United States Attorney
     General Crimes Section
5         1200 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-3165
7         Facsimile: (213) 894-0141
          E-mail:    Lyndsi.Allsop@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               CR Nos. 2:19-00414-CAS
                                                     2:02-00097-CAS
13             Plaintiff,
                                             SUPPLEMENT TO MOTION FOR AN ORDER
14                   v.                      OF PSYCHIATRIC EXAMINATION OF
                                             DEFENDANT DEMETRIUS ALEXANDER
15   DEMETRIUS ALEXANDER SMITH III,          SMITH III

16             Defendant.                    Hearing Date: July 23, 2021
                                             Hearing Time: 12:00 p.m.
17                                           Location: Courtroom of the Hon.
                                             Christina A. Snyder
18
19

20        Plaintiff United States of America, by and through its counsel
21   of record, the Acting United States Attorney for the Central District
22   of California and Assistant United States Attorney Lyndsi Allsop,
23   hereby files a supplement (the “Supplement”) to its Motion for an
24   Order of Psychiatric Examination of Defendant Demetrius Alexander
25   Smith III.
26   //
27   //
28   //
     Case 2:19-cr-00414-CAS Document 46 Filed 07/21/21 Page 2 of 5 Page ID #:475



1         This Supplement is based upon the Memorandum of Points and

2    Authorities contained herein, the Declaration of Lyndsi Allsop, the

3    files and records in this case, and such further evidence and

4    argument as the Court may permit.

5    Dated: July 21, 2021                 Respectfully submitted,

6                                         TRACY L. WILKISON
                                          Acting United States Attorney
7
                                          SCOTT M. GARRINGER
8                                         Assistant United States Attorney
                                          Chief, Criminal Division
9

10                                              /s/
                                          LYNDSI ALLSOP
11                                        Assistant United States Attorney

12                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                            2
     Case 2:19-cr-00414-CAS Document 46 Filed 07/21/21 Page 3 of 5 Page ID #:476



1                       MEMORANDUM OF POINTS AND AUTHORITIES

2    I.   SUPPLEMENTAL INFORMATION AND REQUEST FOR AN ORDER TO COMPEL
          PRODUCTION OF DOCUMENTS
3

4         The government is providing this supplemental information

5    regarding its pending request for a psychiatric examination of

6    defendant Demetrius Alexander Smith III (“defendant”).

7         On July 20, 2021, the government became aware that defendant’s

8    mother had raised concerns to defendant’s counsel and his United

9    States Probation & Pretrial Services Officer (“Officer Moon”)

10   regarding defendant’s competency and had provided the defense team

11   (defense counsel and a psychiatrist and social worker working for the

12   defense) with substantial documentation relating to defendant’s

13   mental health.    (Declaration of Lyndsi Allsop (“Allsop Decl.”) ¶ 2.)

14   According to defendant’s mother, this documentation dates back to

15   defendant’s institutionalization at Patton State Hospital in his 20s.

16   (Id.)   Defendant’s mother stated that she provided these files to the

17   defense team some weeks ago.      (Id.)

18        Neither the government nor Officer Moon has seen these
19   documents, so neither can confirm whether defendant’s mother’s

20   characterization of these documents is correct.         (Id. at ¶ 5.)     The

21   government emailed Deputy Federal Public Defender Adam Olin (“DFPD

22   Olin”) and   Jake O’Neal (“Mr. O’Neal”), a public interest fellow at

23   the Federal Public Defender’s Office for the Central District of

24   California, asking whether such documents exist, and, if so,

25   requesting that the defense produce these documents to the government

26   and the Court forthwith.     (Id. at ¶ 6.)     At the time of this filing,

27   neither DFPD Olin nor Mr. O’Neal has responded to the government’s

28
                                            3
     Case 2:19-cr-00414-CAS Document 46 Filed 07/21/21 Page 4 of 5 Page ID #:477



1    email inquiry.    (Id.)

2         To the extent the defense does not wish to produce these

3    documents to the government for a legitimate defense purpose, the

4    government believes these documents should, at the very least, be

5    provided to the Court in camera, because the Court will consider

6    defendant’s mental health history when deciding on the government’s

7    motion for a psychiatric evaluation and competency hearing.           A

8    hearing on this motion is currently scheduled for Friday, July 23,

9    2021, at 12:00 p.m.

10        Accordingly, the government respectfully requests that the Court

11   order defense counsel to produce these documents to the government

12   and the Court or, in the alternative, provide these documents to the

13   Court in camera forthwith.      If the Court orders the documents to be

14   filed in camera, the government respectfully requests that the Court

15   also make these documents available to the United States Probation &

16   Pretrial Services Office, as an arm of the Court.

17

18
19

20

21

22

23

24

25

26

27

28
                                            4
     Case 2:19-cr-00414-CAS Document 46 Filed 07/21/21 Page 5 of 5 Page ID #:478



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
